Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I and species figs. 1-2 FIGS. in response is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

Specification

The specification is objected because of the following informalities:

All acronyms such as HGMI and cec should be specified with names    
hdmi should be changes to  HDMI 
In page 4, “no only” should be replaced with “not only”

Claims

The claim is objected because of the following informalities: ir and hdmi are wrong/inconsistent and should be Ichanged to R and HDMI


 Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s claimed 
A) what is and how there is a “uncompressed zero delay” in a HDMI or AOC cable? As even the speed of light has a relative delay.   
 B)  what is meant by “control capabilities”? What are the circuitry and control components of the control mechanism and how it remotely controls various devices, the receiving circuitry and how the information/commands are processed?  
None of the above cited limitations are fully disclosed in the specification.
Claim 1 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s claimed invention contains limitations including “a Fiber optic based uncompressed zero-delay full quality hdmi cable also called in some cases aoc active 
 The claim limitations such as: “uncompressed zero delay” in a HDMI or AOC cable and “control capabilities” are merely mentioned in the specification without elaborating in details, such as the circuitry and control components of the control mechanism and how it remotely controls various devices, the receiving circuitry and how the information/commands are processed’ that would enable one of an ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 1 is indefinite for respectively reciting “a Fiber optic based uncompressed zero-delay full quality hdmi cable also called in some cases aoc active optical cable”, “INTEGRATED IR INFRARED REMOTE CONTROL capabilities  to remote control uni-
A) what is and how there is a “uncompressed zero delay” in a HDMI or AOC cable? As even the speed of light has a relative delay; What are the IR devices as claimed?  
B)  what is meant by “control capabilities”? What are the circuitry and control components of the control mechanism and how it remotely controls various devices, the receiving circuitry and how the information/commands are processed?  In which none of the above cited limitations are fully disclosed in the specification, thus making the scope of the claims indefinite.
C) the limitations “…also called in some cases..”, “such as cec arc earc etc” are wrong and indefinite and need to be appropriately connected. 
D) the limitation ‘without requiring additional cables and devices, without disrupting or reducing the hdmi standard & connections full specs such as cec arc earc etc which remains fully functional’ is wrong and vague and need to be clarified, including  “…additional device”; as there are many devise mentioned in the specification, and the limitations “such as cec arc earc etc” are wrong and indefinite and need to be appropriately connected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Kaplan” et. al. US 8281343 B2. 
Regarding claims 1, Kaplan teaches a Fiber optic based uncompressed zero-delay full quality hdmi cable also called in some cases aoc active optical cable (see figs. 1-6 and at least col. 3, lines 29-54, col. 4, last pa.+, and col. 9, 1st parag. ”no wait time”), ADDED WITH INTEGRATED IR INFRARED REMOTE CONTROL capabilities to remote control uni-directional and bi-directional audio video and ir devices remotely from each-other sides of the hdmi fiber optic cable (clearly shown in at least figs. 1-3), integrated with the same hdmi fiber-based cable  (clearly shown in at least figs. 1-3, and at least col. 11, 1st parag.), without requiring additional cables and devices, without disrupting or reducing the hdmi standard & connections full specs such as cec arc earc rd pa.;  col. 2, line 56-col. 3, line 6).


Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20180190109 A1
WO 2009032998 A1
US 8281343 B2
CA 2748888 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883